Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention.
In regards to claim 1, Töpfer et al. (DE 102014004550 A1) fails to disclose that the coupling lever disengages from the release lever.  The coupling lever of Töpfer et al. is always engaged with the release lever.  The examiner can find no motivation to modify the device of Töpfer et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 1, Cumbo (US Pub. No. 2015/0240537 A1) fails to disclose that the coupling lever disengages from the release lever.  The examiner can find no motivation to modify the device of Cumbo without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 1, Kim (US Pub. No. 2016/0060908 A1) fails to disclose that the control lever is held in a starting position when the actuator lever is pivotally moved above a limit speed by the operation of the cable.  The examiner can find no motivation to modify the device of Kim without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 20, Cumbo (US Pub. No. 2015/0240537 A1) fails to disclose that the control lever has a control curve into which at least a portion of the coupling lever engages during the pivoting movement of the coupling lever.  The examiner can find no motivation to modify the device of Cumbo without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 20, Töpfer et al. (DE 102014004550 A1) fails to disclose that during normal operation of the locking device in which the actuator lever is pivotally moved by the Bowden cable at a first speed, the control lever moves from a starting position and follows the pivoting movement of the actuator lever, such that the coupling lever engages the release lever, and wherein during a secondary operation of the locking device in which the actuator lever is pivotally moved by the Bowden cable at a second speed that is excessive relative to the first speed, the mass inertia lever holds the control lever in the starting position and the coupling lever disengages from the release lever.  During normal operation of the device of Töpfer et al., the actuator lever 1 is pivotally moved by a Bowden cable 3 at a first speed (movement from Figure 1 to Figure 3), the control lever 7 does not move from its starting position in Figure 1, and during a secondary operation of the locking device (movement from Figure 1 to Figure 2), the mass inertia lever moves the control lever 7 to the position in Figure 3 and does not hold the control lever in the starting position in Figure 1, plus the coupling lever 13 is still engaged with the release lever.  The examiner can find no motivation to modify the device of Töpfer et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 20, Kim (US Pub. No. 2016/0060908 A1) discloses a cable 130, an actuator lever 120, a coupling lever 110, a control lever 150, and a release lever 140, but fails to disclose a mass inertia lever that is engageable with the control lever.  The examiner can find no motivation to modify the device of Kim without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 21, Töpfer et al. (DE 102014004550 A1) fails to disclose that the locking unit is moved toward the actuated state be movement of the actuating lever in a first rotational direction, whereby the movement of the actuating lever causes movement of the coupling lever and the control lever in the first rotational direction.  The movement of the actuating lever of Töpfer et al. toward an actuated state (Figure 3) is clockwise rotation about axis 2, whereas, the coupling lever and control lever remain stationary and do not move or rotate.  The examiner can find no motivation to modify the device of Töpfer et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 21, Cumbo (US Pub. No. 2015/0240537 A1) fails to disclose that the locking unit is moved toward the actuated state be movement of the actuating lever in a first rotational direction, whereby the movement of the actuating lever causes movement of the coupling lever and the control lever in the first rotational direction.  The movement of the actuating lever of Cumbo toward an actuated state (Figure 3) does not affect the state of the control lever.  The examiner can find no motivation to modify the device of Cumbo without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 21, Kim (US Pub. No. 2016/0060908 A1) fails to disclose that the locking unit is moved toward the actuated state be movement of the actuating lever in a first rotational direction, whereby the movement of the actuating lever causes movement of the coupling lever and the control lever in the first rotational direction.  The movement of the actuating lever of Kim toward an actuated state (Figure 5) does not affect the state of the control lever.  The examiner can find no motivation to modify the device of Kim without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        August 22, 2022